Citation Nr: 0423660	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  97-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a separate 10 percent evaluation for 
instability of the left knee, prior to August 13, 2003.

3.  Entitlement to an initial increased rating for 
instability of the left knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an initial increased rating for 
pseudofolliculitis barbae and acneform rash of the back, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an initial increased evaluation for 
postoperative residuals of tendon repair of the right ring 
finger, currently evaluated as 10 percent disabling.

6.  Entitlement to an initial increased (compensable) 
evaluation for residuals of a dislocation of the right little 
finger at the distal interphalangeal joint (previously rated 
as residuals of a fracture and tendon repair of the right 
little finger).

7.  Entitlement to an initial increased evaluation for 
hypertension, currently evaluated as 10 percent disabling.

8.  Entitlement to an initial increased (compensable) 
evaluation for a scar from an excision of a cyst of the left 
wrist, prior to January 29, 2003.

9.  Entitlement to an initial increased evaluation for a scar 
from an excision of a cyst of the left wrist, currently 
evaluated as 10 percent disabling.

10.  Entitlement to an initial increased (compensable) 
evaluation for scar from an excision of a cyst of the right 
thigh, prior to January 29, 2003.

11.  Entitlement to an initial increased evaluation for a 
scar from an excision of cyst of the right thigh, currently 
evaluated as 10 percent disabling.

12.  Entitlement to an initial increased rating for sinusitis 
with chronic rhinitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from May 1982 to 
April 1996.

This matter arises from an original December 1996 Department 
of Veterans Affairs (VA) Regional Office (RO) rating 
decision.  At that time, service-connection was granted for 
various disorders, including traumatic arthritis of the left 
knee, evaluated as 10 percent disabling; pseudofolliculitis 
barbae and acneform rash of the back, evaluated as 10 percent 
disabling; postoperative residuals of tendon repair of the 
right ring finger and residuals of a fracture of the right 
little finger evaluated as noncompensable; hypertension 
evaluated as noncompensable; scars from excision of cysts of 
the left wrist and right thigh evaluated as noncompensable 
and sinusitis with chronic rhinitis evaluated as 
noncompensable, effective April 6, 1996, the date following 
separation from active duty.  The veteran filed a timely 
appeal.

In October 2000, the Board dismissed the appeals regarding 
entitlement to service connection for spina bifida occulta at 
L-5 and an increased disability evaluation for degenerative 
joint disease of the thoracic spine.  The remaining issues 
were remanded to the RO for additional development.

During the development of the issues on appeal, the record 
shows that in an April 2001 rating decision, the RO granted 
an increased 10 percent evaluation, each, for postoperative 
residuals of tendon repair of the right ring finger; 
hypertension and sinusitis with chronic rhinitis effective 
April 6, 1996, date of claim.

In a rating decision of January 2004 the RO granted a 10 
percent evaluation, each, for scar from excision of cysts 
from the left wrist and scar from excision of cysts from the 
right thigh effective January 29, 2003, the date of a VA scar 
examination considered to have demonstrated pertinent 
objective findings warranting the assignment of compensable 
ratings for such service-connected left wrist and right thigh 
scars.  Also, a separate 10 percent rating was assigned for 
instability of the left knee effective August 13, 2003, the 
date of a VA orthopedic examination considered to have 
demonstrated pertinent objective findings meeting the 
criteria for a separate 10 percent rating based on left knee 
instability.

As the increased 10 percent evaluations granted for the above 
cited disabilities are less than the maximum available under 
the VA rating schedule, the veteran's claims remain viable on 
appeal as restated on the title page.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

This appeal is REMANDED, in part, to the RO via the Appeal 
Management Center (AMC), in Washington, DC regarding the 
issue of entitlement to an increased rating for 
pseudofolliculitis barbae and acneform rash of the back.  VA 
will notify you if further action is required on your part. 


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's traumatic arthritis of the 
left knee is manifested by no more than limitation of flexion 
to 45 degrees.

2.  Prior to August 13, 2003, the competent medical evidence 
suggests the presence of recurring service-connected left 
knee instability productive of no more than slight 
impairment.  

3.  From August 13, 2003, and thereafter, the competent 
medical evidence continues to demonstrate service-connected 
left knee instability manifested by no more than slight 
impairment.

4.  The competent medical evidence shows that the veteran's 
postoperative residuals of tendon repair of the right ring 
finger are generally manifested by a painful and tender 
residual surgical scar, measuring approximately 6 centimeters 
in length; loss of extension of approximately 15 to 20 of 
degrees without evidence of extreme ankylosis equating to 
amputation without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.

5.  The competent medical evidence shows that the veteran's 
residuals of a fracture of the right little finger are 
essentially asymptomatic with objectively demonstrated full 
range of motion noted on examination.

6.  The competent medical evidence shows that the veteran's 
hypertension is not manifested by blood pressure readings 
which show diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.

7.  Prior to January 29, 2003, the competent medical evidence 
shows that the veteran's scar from an excision of a cyst of 
the left wrist was essentially well-healed and asymptomatic 
without evidence of underlying tissue loss; the scar measured 
approximately 1.5 centimeters in length.  

8.  From January 29, 2003, and thereafter, the competent 
medical evidence shows that the scar from an excision of a 
cyst of the left wrist is generally manifested by no more 
than pain and tenderness on objective examination.  

9.  Prior to January 29, 2003, the competent medical evidence 
shows that the veteran's scar from an excision of a cyst of 
the right thigh was essentially well-healed and asymptomatic 
without evidence of underlying tissue loss; the scar measured 
approximately 3 centimeters in length.

10.  From January 29, 2003, and thereafter, the competent 
medical evidence shows that the scar from an excision of a 
cyst of the right thigh is primarily manifested by no more 
than pain and tenderness on objective examination.

11.  The veteran's sinusitis with chronic rhinitis is 
manifested by no more than chronic sinusitis symptoms or one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  








CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for traumatic arthritis of the left knee, manifested 
by limitation of motion have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2003).

2.  Prior to August 12, 2003, the criteria for the assignment 
of a separate initial 10 percent rating for service-connected 
traumatic arthritis of the left knee manifested by 
instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R.
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 
(2003).

3.  The criteria for an initial evaluation in excess of 10 
percent for traumatic arthritis of the left knee manifested 
by instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R.§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2003).

4.  The criteria for an initial evaluation in excess of 10 
percent for postoperative residuals of tendon repair of the 
right ring finger have not been met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5155, 5227 (as in effect 
prior to August 26, 2002); 4.71a, Diagnostic Codes 5155, 5227 
(as in effect beginning August 26, 2002); Diagnostic Codes 
7800, 7803, 7804, 7805 (prior to and subsequent to August 30, 
2002).

5.  The criteria for an initial increased (compensable) 
evaluation for residuals of a dislocation of the right little 
finger have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5156, 5227 (as in effect prior to 
August 26, 2002); 4.71a, Diagnostic Codes 5156, 5227 (as in 
effect beginning August 26, 2002).



6.  The criteria for an initial evaluation in excess of 10 
percent for essential hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7 Diagnostic Code 7101 
(effective prior to January 12, 1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (effective January 12, 1998).

7.  Prior to January 29, 2003, the criteria for an initial 
increased (compensable) evaluation for a scar from an 
excision of a cyst of the left wrist have not been met. 
38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7 Diagnostic Codes 7800, 7803, 7804, 7805 
(prior to and subsequent to August 30, 2002).

8.  From January 29, 2003, and thereafter, the criteria for a 
disability rating greater than 10 percent for a scar from an 
excision of a cyst of the left wrist have not been met.  38 
U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7 Diagnostic Codes 7800, 7803, 7804, 7805 (prior 
to and subsequent to August 30, 2002). 

9.  Prior to January 29, 2003, the criteria for an initial 
increased (compensable) evaluation for a scar from an 
excision of a cyst of the right thigh have not been met. 
38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7 Diagnostic Codes 7800, 7803, 7804, 7805 
(prior to and subsequent to August 30, 2002).

10.  From January 29, 2003, and thereafter, the criteria for 
an initial disability rating greater than 10 percent for a 
scar from an excision of a cyst of the right thigh have not 
been met. 38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7 Diagnostic Codes 7800, 7803, 
7804, 7805 (prior to and subsequent to August 30, 2002). 

11.  The criteria for an initial evaluation in excess of 10 
percent for sinusitis with chronic rhinitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6510 (prior 
to and subsequent to October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Factual Background

The veteran's service medical records include a February 1996 
separation physical examination report.  The separation 
physical examination report essentially showed normal 
clinical evaluations of the sinuses, right hand and fingers, 
left wrist, right thigh and left knee.  

A September 1996 initial postservice VA general medical 
examination report shows the veteran reported having more 
sinus symptoms with weather changes treated with Sudafed.  
Reportedly, he was told he had a cyst in the sinuses but no 
surgery was done.  He noted that a benign fibrous cyst (mass) 
was removed from his wrist in 1992.  He had no related 
problems.  In September 1993, a benign lesion was removed 
from the right thigh.  The lesion was similar to the one 
removed from his wrist.  He noted a fracture of the distal 
proximal interphalangeal joint of the right fifth finger with 
some residual pain at times.  The fracture was splinted for a 
while.  The veteran noted that at times he was unable to get 
hyperextension or full flexion.  

The veteran noted he was diagnosed with hypertension in 1996.  
He had dizziness, headaches and rapid heart when running.  He 
was on medication with good results.  No myocardial 
infarction was noted on diagnostic workup.  He noted having 
had a right ring finger flexor tendon repair in service due 
to an injury playing flag football.  It was noted that the 
tendon was apparently pulled loose from the insertion at that 
time.  He was unable to fully extend and the area was 
considered painful.  The veteran was noted to be right hand 
dominant.  Also, the veteran noted having arthritis of the 
left knee.  

On general medical evaluation, the nose showed moderate 
changes consistent with rhinitis, the right being more severe 
that the left.  The cardiovascular system revealed no murmurs 
or gallops.  The heart sounds were of good quality and good 
thrust.  The peripheral pulses were palpable and equal.  
Blood pressure readings were 130/86 (sitting), 130/86 
(recumbent), 130/88 (standing) and 120/86 two minutes after 
exercise.  

A 1.5 centimeter scar was noted on the volar aspect of the 
left wrist secondary to excision of a mass with mild keloid 
formation.  A 6 centimeter scar was noted on the volar aspect 
of the right ring finger with no keloid, secondary to 
surgery.  A 3 x 1 centimeter right anterior thigh scar was 
noted secondary to excision of a mass with a keloid 
formation. 

Musculoskeletal functional effects showed the left knee was 
mildly unstable laterally with some anterior to posterior 
instability.  Hyperextension was possible to 15 degrees.  He 
was unable to squat fully, apparently due to knee problems.  
An inspection of the right hand showed he could touch the 
thumb to the tips of all the fingers on the right.  He could 
touch the tips of the fingers to the palm or crease normally.  
The right fifth PIP would not extend past a straight 
position.  The right ring finger had an 18 degree flexion 
deformity at the PIP.  Range of motion of the left knee 
showed extension to 180 degrees and flexion to 112 degrees.  
X-ray of the left knee was normal.  

Diagnoses included mild instability of the left knee with 
status post left knee surgery and anterior instability; 
status post excision of a benign right wrist fibrous mass; 
hypertension, controlled; status post fracture of the right 
ring finger and right flexion tendon repair and status post 
excision of a benign mass of the right thigh.  

The examiner noted that the veteran was markedly obese and 
such condition aggravated many of his symptoms especially his 
arthritic problems, and knee problems as well as 
hypertension.  

A January 1998 VA scar examination report shows a small 
lesion was removed from the veteran's anterior right thigh.  
He underwent surgery for tendon repair on the right ring 
finger resulting in an extensive scar of the palmer surface 
with mild contraction.  



On examination, a well-healed scar of the right anterior 
thigh was noted which was circular in shape and approximately 
2 centimeters in diameter.  A scar of the right ring finger 
was located in the palmer surface.  The scar was described as 
a  "zigzag" surgical scar that measured approximately 0.2 
centimeters in width and 10 centimeters in length.  There was 
mild contracture deformity of the right ring finger with 15 
degrees loss of extension of the distal joint of that finger.  
There was no evidence of tenderness of any of the scars.  
There was no evidence of ulceration, elevation, significance 
or loss of underlying tissue.  

There was no evidence of keloid formation, inflammation or 
significant changes in color when compared to the surrounding 
tissues.  

The scars did not represent any significant disfigurement.  
There was loss of range of motion of the right ring finger 
particularly the distal joint, however, it did not appear to 
be of significant functional abnormality.  

A January 1998 sinus examination report showed the veteran 
reported symptoms consisting of nasal congestion, drainage, 
frontal headaches and facial pain.  He reported experiencing 
purulent nasal drainage on several occasions and that he 
previously took antibiotics on several occasions to resolve 
his symptoms.  An ENT examination was unremarkable.  The 
nares were patent.  There was no nasal drainage.  The septum 
was in midline without deviation or perforation.  The sinuses 
were nontender on palpation.  It was noted that sinus x-rays 
taken in September 1996 revealed thickening of the mucosa of 
the maxillary sinus.  Diagnosis was chronic sinusitis.  

A January 1998 VA orthopedic examination report showed that 
the knees were symmetrical.  There was no evidence of 
swelling, inflammation or effusion.  Range of motion testing 
showed full range of motion without tenderness.  There was 
mild to moderate crepitus of the left knee.  The knee joints 
were stable anteriorly, posteriorly and laterally.  Range of 
motion was from 0 to 140 degrees.  

A January 1998 VA cardiovascular examination report showed 
the veteran took medication for control of hypertension.  
Blood pressure readings were 147/81, 139/86 and 140/90.  It 
was noted that a chest x-ray in September 1996 was normal and 
a current chest x-ray revealed questionable left ventricular 
hypertrophy, otherwise normal.  An electrocardiogram was 
normal.  

A January 1998 VA hand examination report showed the veteran 
reported injuring the right small finger in 1994 as a result 
of a jamming injury.  He continued to experience recurrent 
pain since the injury.  The pain increased with increased 
activity.  

Also noted was a history of a injury to the right ring finger 
sustained in a flag football game in which he tore a tendon 
in the finger.  He later underwent surgery to reattach the 
tendon.  He noted that since the injury, he continued to 
experience chronic and recurrent pain in the finger.  There 
was also loss of approximately 15 degrees of range of motion 
of the distal joint on extension.  

On examination, there was no evidence of significant 
abnormality.  There was no swelling or inflammation noted.  
There was no evidence of involuntary movement, or atrophy 
with fasciculations.  There was essentially full range of 
motion of the right hand and the fingers with the exception 
of the distal joint of the right ring finger which 
demonstrated approximately 15 degrees of loss of motion of 
extension.  Grip strength was symmetrical and of good 
quality.  

Range of motion of the fingers was noted as follows: MP 
joints 0-90 degrees flexion and 0-30 degrees hyperextension.  
PIP joints showed 0 degrees extension and flexion was from 0-
120 degrees.  IP joints with the exception of the right ring 
finger demonstrated 0 degrees extension.  Flexion was from 0-
80 degrees.  It was noted that x-rays of the fingers of the 
right hand in October 1996, revealed no abnormalities.  
Diagnoses were history of jam injury of the right small 
finger with residual pain, and history of torn tendon of the 
right ring finger with residual pain and status post tendon 
repair of the right ring finger.  

Private medical records dated in the mid 1990's to early 2000 
refer to evidence of sinusitis.  Also noted were blood 
pressure readings of 143/100, 138/86, 180/107, 180/110, 
100/80, 132/92, 128/80, 154/92, 144/94, 120/70, 130/92, 
116/64, 102/60, and 130/80.  

A January 30, 2001, VA scar examination report showed that 
scar #1 was a residual from removal of a cyst from the left 
wrist.  Scar # 2 was from removal of a sebaceous cyst on the 
right side.  Scar # 3 was a residual of a tendon repair of 
the right ring finger and fracture of the right little 
finger.  

It was noted that scar # 3 was tender to touch at the level 
of the proximal interphalangeal joint of the right ring 
finger.  The remaining scars were asymptomatic, nonadherent 
and nontender.  

A January 2001 VA ENT examination report shows the veteran 
reported that he had nasal congestion most of the time.  He 
had drainage from the nose with headaches.  He used nasal 
spray.  He received no allergy shots.  He took antibiotics 
about three times a year for sinusitis.  

On objective examination the sinuses transilluminated well.  
The anterior rhinoscopy showed no findings.  There were no 
polyps.  No deviated septum was noted.  Sinus x-rays showed 
normal sinuses.  The examiner noted that the veteran had 
perennial allergic rhinitis and no active sinus disease.  

A January 2001 VA orthopedic examination report shows the 
veteran worked full time at the United States Postal Service 
and had no duty limitations on his job with the postal 
service.  

On objective examination, he was able to completely close the 
fingers of both hands.  He had a well-healed "zigzag" 
incision scar over the volar aspect of his right ring finger 
from his flexor digitorum profundus repair in service.  He 
had a 20 degree flexion contracture of the right ring finger 
DIP joint with full range of motion of the PIP and MCP joints 
of that finger.  


There was no rotatory deformity of the right ring finger.  He 
demonstrated full range of motion with full extension of the 
right small finger; however he did not have ten degrees of 
hyperextension at the small finger DIP joint which he had on 
the left index, middle, ring and small fingers.  

On examination of the left wrist, the veteran demonstrated 
full range of motion of the left and right wrist but there 
was a one-inch scar longitudinally over the radial aspect of 
the distal left forearm, coming down to the volar crease of 
the left wrist from removal of a ganglion cyst in service.  
X-ray of the left wrist was normal.  

Examination of the left knee was entirely within normal 
limits with full range of motion noted objectively.  The left 
knee was stable to varus and valgus stress testing.  There 
was a negative Lachhman's test, bilaterally.  The left knee 
was described as cool and without evidence of swelling.  X-
ray of the left knee was normal.  

Diagnoses revealed old osteochondral defect of the left 
medial femoral condyle covered with stable fibrous tissue at 
the time of an arthroscopy in service; there is no evidence 
of arthritis or ligamentous injury.  

Also noted was evidence of mild laxity of the left knee 
without evidence of arthritis in the hands or knees; status 
post acute repair of a right ring finger flexor digitorum 
profundus tendon rupture with twenty-degree flexion 
contracture of the right ring finger which was of no clinical 
or functional significance; the functional result of the 
rupture repair is excellent and history of an old small 
finger distal phalangeal fracture healed without any adverse 
sequelae.

A January 2001 VA hypertension examination report shows the 
veteran was on medication for treatment of hypertension.  
Blood pressure was 146/82 and 158/93. Heart sounds were 
regular.  Cardiac status was unremarkable.  Diagnostic workup 
including EKG and stress testing revealed chest pain, 
noncardiac.  

A January 2001 private treatment record noted a blood 
pressure reading of 136/90.  Examination of the right fourth 
finger revealed swelling over the proximal phalanx in the PIP 
joint as well as the MCP joint.  The nasal mucosa revealed 
yellow nasal discharge with some blood.  Impressions were 
nasopharyngitis and tendonitis, cannot rule out trigger 
finger.  There was no mention of objectively demonstrated 
sinusitis or rhinitis.  

A January 29, 2003, VA scar examination report shows the 
veteran complained of right ring finger weakness.  He stated 
he was right hand dominant and it affected his job as a 
postal worker such as heavy lifting activities.  Visual 
inspection of the right ring finger revealed a permanent 
flexion at the PIP joint of approximately 15 degrees.  

A well-healed nontender surgical scar was noted that measured 
3 inches in length from the metacarpal head up to the PIP 
joint on the palmar surface of the hand.  The scar was tender 
and rough.  It was hypersensitive to touch.  It was noted 
that visually, the right finger turned outward.  There was no 
evidence of adherence to the underlying tissue.  There was no 
evidence of elevation or depression of the scar.  There was 
no inflammation, edema, or keloid formation noted.  

The left wrist revealed a one-inch vertical laceration 
secondary to surgical excision with scab I the center.  It 
was one-half inch in width and tender to touch.  The right 
thigh revealed a well-healed nontender, circular scar without 
elevation or depression.  It was rough to touch and slightly 
hypersensitive.  

An August 2003 VA ENT examination report shows the veteran 
reported interference with breathing through the nose due to 
congestion.  He related having headaches in the frontal 
region with a frequency of 2 to 3 times per week and a few 
hours duration.  On examination, no purulent discharge was 
noted.  He took medication daily.  There was no evidence of 
nasal obstruction or sinusitis.  It was noted that previous 
x-rays of the sinuses were normal.  Diagnosis was seasonal 
allergic rhinitis and sinusitis.  

An August 13, 2003, VA orthopedic examination report noted 
the veteran complained of left knee pain, stiffness, swelling 
and give-way sensation.  He noted having arthroscopic surgery 
in service which did not give good results.  He worked 10 
hour shifts as a postal worker.  His job required standing 90 
percent of the time.  Prolonged activity aggravated his left 
knee.  He used a left knee brace for support.  No periods of 
dislocation or recurrent subluxation were noted.  Left knee 
range of motion was from 0 to 110 degrees at which point 
there was pain.  The extent of additional limitation of 
motion affected by pain, fatigue, weakness or lack of 
endurance following repetitive use was considered mild.  An 
x-ray of the left knee was within normal limits.  Wrist 
palmar flexion was from zero to 80 degrees; wrist radial 
deviation was from zero to 20 degrees and wrist ulnar 
deviation was from zero to 45 degrees.  Pertinent diagnosis 
was traumatic arthritis, left knee x-rays within normal 
limits.

An August 2003 VA hypertension examination report shows blood 
pressure readings of 138/78, 123/73 and 134/83.  Cardiac 
status was normal.  Chest x-ray and EKG were normal.  


General Rating Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2003).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. 4.2, 4.41 (2003).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. 4.10 
(2003).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. 4.10, 4.40, 4.45 (2002); see 
VAOPGCPREC 36-97.

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. 3.321(b)(1) (2003).

The Board notes that the veteran disagreed with the initial 
evaluations assigned. When a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, separate 
ratings might be warranted for separate periods of time, a 
practice known as "staged" rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 5107 (West 
2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also  VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In September 2003, the RO formally notified the veteran of 
the VCAA of 2000 with respect to the issues on appeal.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran has not identified any 
outstanding medical evidence pertinent to claims of 
entitlement to increased evaluations.

As the CAVC has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).  

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.  

The Board recognizes that the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first RO adjudication of the claim prior to 
November 9, 2000, the notice was provided by the RO prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U. S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claims.  
38 U.S.C.A. § 5103;  38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  


Increased Rating for Traumatic Arthritis of the Left knee

The veteran is currently assigned a 10 percent evaluation for 
traumatic arthritis of the left knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (5010), based on limitation of motion of 
the left knee, from April 6, 1996, date of claim.  Also, 
during the appeal period, the RO granted a separate 10 
percent evaluation for traumatic arthritis of the left knee 
based on instability under Diagnostic Code 5257, effective 
from an August 13, 2003, the date of a VA orthopedic 
examination first showing instability of the left knee to a 
compensable degree.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 because the arthritis 
would be considered an additional disability warranting a 
separate evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).

Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Under Diagnostic Code 5003 (5010), degenerative arthritis, 
when established by X-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, 
which in this case, is either Diagnostic Code 5260 or 5261. 
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

In order to determine whether a higher disability rating is 
warranted for service-connected traumatic arthritis of the 
left knee, based on limitation of motion, in this instance, 
the Board must look to the provisions of Diagnostic Code 5260 
or 5261, which pertain to limitation of motion of the leg and 
knee.

DC 5260 provides for a 10 percent evaluation where flexion is 
limited to 45 degrees; a 20 percent evaluation where flexion 
is limited to 30 degrees; and 30 percent evaluation where 
flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent 
evaluation requires extension limited to 15 degrees; a 30 
percent evaluation requires extension limited to 20 degrees; 
a 40 percent evaluation requires extension limited to 30 
degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  See also 38 C.F.R. § 4.71, Plate II 
(2003) which reflects that normal flexion and extension of a 
knee is from zero degrees of extension to 140 degrees of 
flexion.

Therefore, in order to warrant a disability evaluation in 
excess of 10 percent for the left knee, in this instance, the 
evidence must establish limitation of flexion to 30 degrees 
or limitation of extension to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  However, having reviewed the 
complete record, the Board finds that the preponderance of 
the competent and probative evidence of record is against 
finding that the veteran's left knee disorder is manifested 
by limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  In reaching this conclusion, the 
Board found the most probative evidence of record to be the 
reports of the numerous VA examinations conducted since 1996.

For example, the Board notes that, in the September 1996 VA 
general medical examination report, it was noted that range 
of motion of the left knee showed extension to 180 degrees 
and flexion to 112 degrees.  On a January 1998 VA orthopedic 
examination report range of motion of the left knee was 
normal from 0 to 140 degrees.  In January 2001, the veteran's 
left knee demonstrated full range of motion.  On an August 
13, 2003, VA orthopedic examination range of motion of the 
left knee was from zero to 110 degrees.  The examiner noted 
that the extent of any additional limitation of motion due to 
fatigue, pain, weakness or lack of endurance following 
repetitive use was no more than mild.

In light of the aforementioned findings, the Board believes 
that the preponderance of the evidence is against finding 
that the veteran's left knee disability meets the criteria 
for an evaluation in excess of 10 percent for a left knee 
under the criteria of Diagnostic Codes 5260 or 5261.  The 
degree of limitation of motion of the left knee is 
contemplated within the currently assigned 10 percent rating.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or other symptoms under 38 
C.F.R. §§ 4.40, 4.45 and 4.59 (2003).  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Accordingly, the Board has 
considered whether an increased evaluation is available for 
the veteran's left knee under these provisions.

After careful review of the record, the Board finds that the 
veteran's left knee disability is not manifested by a degree 
of additional functional loss due to pain or other pathology 
that would warrant a higher evaluation under 38 C.F.R. §§ 
4.40 or 4.45.

In light of this evidence, the Board concludes that the 
preponderance of the evidence is against the assignment of an 
initial evaluation greater that 10 percent for traumatic 
arthritis of the left knee based on limitation of motion.

The Board notes that for other impairment of the knee with 
recurrent subluxation or lateral instability, a 10 percent 
evaluation is provided where there is slight impairment.  For 
moderate impairment, a 20 percent evaluation is warranted.  
For severe impairment, a 30 percent evaluation is warranted.  
Diagnostic Code 5257.

In reviewing the record to determine whether the competent 
medical evidence supports the assignment of a separate 10 
percent rating for service-connected left knee disability 
manifested by instability prior to August 13, 2003, the Board 
may not overlook the fact that reports of the VA examinations 
conducted since 1996 have suggested the presence of recurrent 
instability of the left knee productive of no more than 
slight impairment.  

In view of the relative equipoise nature of the record, the 
Board notes that the competent medical evidence dated between 
April 6, 1996 and August 12, 2003 is reflective of slight 
left knee instability which more nearly approximates the 
criteria for a 10 percent rating under Diagnostic Code 5257, 
but no higher.  

A longitudinal review of the record, including multiple VA 
orthopedic examination reports, fail to demonstrate left knee 
disability meeting or more nearly approximating moderate 
impairment under Diagnostic Code 5257 warranting the 
assignment of the next higher rating.

The Board notes that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected left 
knee disability based on limitation of motion and/or 
instability, as the CAVC has indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has his left knee disability been more disabling 
than the 10 percent evaluation separately assigned for 
limitation of motion under Diagnostic 5010 and instability 
under Diagnostic Code 5257.


Increased Initial Rating for Postoperative Residuals of 
Tendon Repair of the Right Ring Finger and Residuals of a 
Dislocation of the Right Little Finger 

The veteran's service-connected right ring finger and right 
little finger are essentially rated under Diagnostic Code 
5227.  During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating impairment of a 
single finger effective August 26, 2002.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOGCPREC 11-97.  
Thus, the veteran's single digit and scar disabilities must 
be evaluated under both the old and the new rating criteria 
to determine which version is most favorable to the veteran.

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  

While it is unclear whether the RO reviewed the amended 
rating criteria for evaluating the fingers, the Board notes 
that the change to Diagnostic Code 5227 was not substantive 
and does not affect the outcome in this case, as the change 
replaced the term "any other" with "ring or little finger."  
Under either the old or revised criteria, ankylosis of the 
ring and little finger warrant a noncompensable evaluation.  
Id.

In sum, it is clear that the veteran has not been prejudiced 
by the change in the rating criteria, nor the Board's review 
and adjudication of the veteran's claim.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

Specifically, the old rating criteria provided a 
noncompensable disability rating under Diagnostic Code 5227 
for ankylosis of any finger other than the thumb, index 
finger, or middle finger.  A noncompensable disability rating 
was the only schedular rating available for this disorder.  
However, the schedule indicated that extremely unfavorable 
ankylosis would be rated as amputation under Diagnostic Codes 
5152 through 5156.  

In order to classify the severity of ankylosis and limitation 
of motion of the fifth finger, it is necessary to evaluate 
whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm.  See 
38 C.F.R. §§ 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis.  If the veteran is able to do so, the rating will 
be for favorable ankylosis, otherwise unfavorable.

Under 38 C.F.R. § 4.71a (as in effect prior to August 26, 
2002), in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits the following rules will be observed:

(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

38 C.F.R. § 4.71a (as in effect prior to August 26, 2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (as in effect 
prior to August 26, 2002), which governs disability 
evaluations due to ankylosis of individual fingers other than 
the thumb, index finger and middle finger, a noncompensable 
rating is contemplated in cases where ankylosis of such a 
finger has been demonstrated.  No diagnostic code provides 
for an evaluation higher than noncompensable for injuries in 
which only the ring and little fingers are affected, unless 
there is an extremely unfavorable ankylosis of the ring or 
little, or amputation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5155, 5156 (as in effect prior to August 26, 2002).

A 10 percent rating is assigned for amputation of the ring 
finger (major) without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  Diagnostic Code 
5155.  

Under Diagnostic Code 5156, a 10 percent rating is warranted 
for amputation of the little finger (major) without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  

Effective August 26, 2002, a new regulation was promulgated 
concerning limitation of motion of individual digits.  See 67 
Fed. Reg. 48784-48787 (July 26, 2002).  The amended criteria 
for rating disability of single digits is essentially 
unchanged.  Specifically, the rating criteria prior to and 
after August 26, 2002 provide that ankylosis of the ring (IV) 
and little (V) fingers will be rated as noncompensable.  

Under 38 C.F.R. § 4.71a (as in effect August 26, 2002), in 
classifying the severity of ankylosis and limitation of 
motion of single digits, the following rules will be 
observed:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:

(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.

(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.

(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.

38 C.F.R. § 4.71a (as in effect August 26, 2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (as in effect 
beginning August 26, 2002), which governs disability 
evaluations due to ankylosis of the ring or little finger, a 
noncompensable rating is contemplated in cases where 
ankylosis of such a finger has been demonstrated.  

For amputation of the ring finger (major) without metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto, a 10 percent rating is provided under Diagnostic 
Code 5155.

For amputation of the little finger (major) without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto, a 10 percent rating is provided under 
Diagnostic Code 5156.

Also, the Board notes that during the pending appeal, the 
regulations for evaluating scars were changed effective on 
August 30, 2002.  The old regulations provided that for scars 
that are superficial, poorly nourished, with repeated 
ulceration a 10 percent evaluation is provided under 38 
C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.

Under the new regulations, a 20 percent disability rating is 
assigned for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion and have area or 
areas exceeding 12 square inches (77 square centimeters).  A 
10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 6 square 
inches (39 square centimeters).  Diagnostic Code 7801.  

Also, a 10 percent disability rating is assigned for scars, 
other than on the head, face, or neck, that are superficial 
and that do not cause limited motion and have area or areas 
of 144 square inches (929 square centimeters) or greater.  
Diagnostic Code 7802.  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with 4.25.  Id.  A superficial scar is 
one not associated with underlying soft tissue damage.  Id.

A 10 percent disability rating is assigned for superficial, 
unstable scars.  Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Id.  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.

A 10 percent disability rating is assigned for superficial 
scars that are painful on examination.  Diagnostic Code 7804.  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.  A 10-percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  Id.; see 38 C.F.R. 4.68 (2003) (the amputation 
rule).

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  38 C.F.R. 4.118, 
Diagnostic Code 7805.

The Board notes that the 10 percent evaluation in currently 
in effect for postoperative residuals of a tendon repair of 
the right ring finger is based on evidence of a tender and 
painful scar.  Significantly, the competent medical evidence 
fails to show evidence of an associated scar measuring an 
area exceeding 12 square inches thereby warranting the next 
higher rating of 20 percent for scars  under Diagnostic Code 
7801.  

Moreover, while there is some evidence of limitation of 
motion of the right ring finger, the competent medical 
evidence fails to support the assignment of a separate 10 
percent rating under Diagnostic Code 5227-5155, since the 
objective residuals of the tendon repair of the right ring 
finger do not approximate extremely unfavorable ankylosis of 
the finger or functional impairment comparable to amputation 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto.  

Significantly, the Board notes that it has been noted 
medically, that any impairment of the right ring finger is of 
no clinical or functional significance since the functional 
result of the tendon rupture repair is excellent.  
Accordingly, the evidence fails to demonstrate impairment of 
the right ring finger which meets or more nearly approximates 
the criteria for a higher evaluation under the old or new 
criteria for rating fingers or scars.

With respect to residuals of a dislocation of the right 
little finger, the competent medical evidence shows that the 
small finger distal phalangeal fracture has healed without 
any adverse sequelae.  The right little finger has 
demonstrated full range of motion on objective examinations.  
Accordingly, the evidence fails to demonstrate impairment of 
the right little finger which meets or more nearly 
approximates the criteria for a compensable evaluation under 
the old or new criteria for rating fingers. Diagnostic Code 
5227-5156.

The Board notes that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2003) do not provide a basis for an increased 
evaluation for the service-connected right ring and little 
finger disabilities.

The Board notes that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected right 
ring and little fingers.  

Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
his right ring finger been more disabling than the 10 percent 
currently assigned.  Moreover, the record fails to show 
evidence of right little finger impairment warranting a 
compensable evaluation, at any time following the grant of 
service-connection for such disability.

In light of this evidence, the Board concludes that the 
preponderance of the evidence is against the assignment of an 
initial increased rating for postoperative residuals of 
tendon repair of the right ring finger and residuals of a 
dislocation of the right little finger.


Increased Initial Ratings for Residual Scars from Cyst 
Excisions of the Left Wrist and Right Thigh

The record shows that the RO granted the assignment of a 10 
percent evaluation, each, for left wrist and right thigh 
residual scars from cyst excisions effective January 29, 
2003, based on evidence of tender and painful scars noted on 
a VA examination.  

The competent medical evidence shows that prior to January 
29, 2003, the veteran's left wrist scar measured 
approximately 1.5 centimeters in length and was not shown to 
be other than asymptomatic, well-healed, nonadherent, and 
nontender.  There was no evidence showing underlying tissue 
loss or that the left wrist scar limited the function of an 
affected part.  

The objective findings do not meet or more nearly approximate 
the criteria for a compensable evaluation for a scar from an 
excision of a cyst of the left wrist prior to January 29, 
2003.  Neither the old or new criteria for rating scars 
provide a basis for granting a compensable disability 
evaluation for left wrist scar based upon the objective 
evidence prior to January 29, 2003.

From January 29, 2003 and thereafter, the competent medical 
evidence shows that the veteran's left wrist scar is 
primarily manifested by no more than pain and tenderess on 
objection examination and contemplated within the currently 
assigned 10 percent rating.  The objective findings are 
without evidence that meet or more nearly approximate the 
criteria for a higher rating under the old or new rating 
criteria for scars.

Additionally, the competent medical evidence shows that prior 
to January 29, 2003, the veteran's right thigh scar was 
described as circular in shape with a diameter of 2 
centimeters.  The right thigh scar was not shown to be other 
than asymptomatic, well-healed, nonadherent, and nontender.  
The competent medical evidence does not show underlying 
tissue loss or that right thigh scar limits the function of 
an affected part.  

The objective findings do not meet or more nearly approximate 
the criteria for a compensable evaluation for a scar from an 
excision of a cyst of the right thigh prior to January 29, 
2003.  Neither the old or new criteria for rating scars 
provide a basis for granting a compensable rating for a right 
thigh scar based upon the objective evidence prior to January 
29, 2003.

From January 29, 2003, and thereafter, the competent medical 
evidence shows that the veteran's right thigh scar is 
primarily manifested by no more than pain and tenderess on 
objection examination and contemplated within the currently 
assigned 10 percent rating.  The objective findings are 
without evidence that meet or more nearly approximate the 
criteria for a higher rating under the old or new rating 
criteria for scars.  

The Board notes that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected scars 
from excisions of cysts of the left wrist and right thigh.  
Based upon the record, the Board finds that at no time, since 
the veteran filed his original claim for service connection, 
has his scars from excision of cysts of the left wrist and 
right thigh been more disabling than reflected by the 
noncompensable rating in effect prior to January 29, 2003 and 
the 10 percent rating in effect since January 29, 2003 for 
scars of the left wrist and right thigh.  

In light of this evidence, the Board concludes that the 
preponderance of the evidence is against the assignment of an 
initial evaluation greater than noncompensable, each, for 
residual scars from cyst excisions of the left wrist and 
right thigh prior to January 29, 2003 and the 10 percent 
rating in effect since January 29, 2003, each, for residual 
scars from cyst excisions of the left wrist and right thigh.


Increased Initial Rating for Essential Hypertension

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 11-97.  Thus, the veteran's hypertension must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  38 C.F.R. § 4.104 
(1997).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2003).

A review of the medical evidence of record with voluminous 
blood pressure readings fails to demonstrate  diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more, or definite symptoms.  The record 
essentially provides a single instance of a diastolic reading 
of 110.  The remaining readings show diastolic of 107 or 
less.  Cardiac diagnostic workup including EKG and stress 
testing were normal.  The veteran's chest pain was considered 
of noncardiac origin.  A longitudinal review of the record 
fails to demonstrate hypertension symptoms or manifestations 
meeting the criteria for the next higher rating of 20 percent 
under either the old or new criteria for rating hypertension.

The Board  notes that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
hypertension.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has his hypertension been more disabling than the 
10 percent currently assigned.

In light of this evidence, the Board concludes that the 
preponderance of the evidence is against the assignment of an 
initial evaluation greater that 10 percent for essential 
hypertension.


Increased Rating for Sinusitis with Chronic Rhinitis

The RO initially evaluated the veteran's service-connected 
sinusitis under Diagnostic Code 6510, as in effect through 
October 6, 1996.  Under that provision, a 10 percent 
evaluation was warranted for moderate chronic sinusitis 
manifested by a discharge, crusting or scabbing and 
infrequent headaches.  A 30 percent evaluation required 
severe chronic sinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and a purulent discharge or crusting reflecting purulence.  
38 C.F.R. § 4.97, Code 6510 (1996).

Alternatively, the Board notes that Diagnostic Code 6501 for 
chronic atrophic rhinitis provided a 10 percent evaluation 
when the secretions were of only moderate severity.  A 30 
percent rating was provided for rhinitis manifested by 
moderate crusting and ozena. 

Since the veteran filed his claim for an increased rating for 
sinusitis with chronic rhinitis, the regulations pertaining 
to evaluation of diseases of the nose and throat were 
amended, effective October 7, 1996.  The CAVC has held that 
where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet.App. 308 (1990).  Therefore, the 
Board will apply the most favorable criteria in evaluating 
the veteran's claim.

Under the revised criteria, generalized characterizations of 
symptoms as "severe" have been replaced with more concrete 
and specific criteria.  

Specifically, under the newly revised criteria, a 10 percent 
evaluation is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 30 percent evaluation for sinusitis requires three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment (four to six weeks), or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Code 6510.

Alternatively, under Diagnostic Code 6522, allergic or 
vasomotor rhinitis without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
rating.  Allergic or vasomotor rhinitis with polyps warrants 
a 30 percent rating.  Id.  

The Board notes that service-connected disorders with 
overlapping manifestations may not be rated separately.  
38 C.F.R. § 4.14.  The primary disability is rated under the 
appropriate Diagnostic Code.  In this case, the RO has 
evaluated the veteran's sinusitis as the primary disability 
rated under Diagnostic Code 6501.  

Applying the above criteria to the facts in the instant case, 
the Board concludes that the veteran's symptomatology does 
not warrant a disability evaluation in excess of 10 percent 
under either the old or amended versions of Diagnostic Code 
6510.  

The veteran has indicated that his sinusitis is characterized 
by some tenderness in the sinuses, discharge, and headaches 
for which he uses nasal spray and 
over-the-counter medication.  He has not complained of more 
than occasional headaches (once or twice weekly), and the 
evidence of record does not indicate, nor has the veteran 
contended, that he uses required prolonged antibiotic 
treatment or experiences incapacitating episodes of 
sinusitis.  

Again, he reports treatment consisting only of use of nasal 
spray and over-the-counter pain medication.  Moreover, no 
medical professional has described the veteran's disability 
as severe and there is no competent evidence of purulent 
discharge solely due to service-connected sinusitis with 
chronic rhinitis.  

A longitudinal review of the record demonstrates that the 
veteran's sinusitis with chronic rhinitis is manifested by no 
more than chronic sinusitis symptoms or one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

This disability picture is therefore consistent with no more 
than a 10 percent evaluation under both the old and new 
criteria.  As such, the Board concludes that the criteria for 
a 30 percent evaluation are clearly not met and that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for sinusitis.  38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6510 (1996), and as amended.

Also, the Board notes that the criteria for a higher rating 
based on rhinitis have not been met as the record fails to 
demonstrate evidence of rhinitis manifested by moderate 
crusting and ozena or allergic or vasomotor rhinitis with 
polyps.  Diagnostic Code 6501 (1996), and as amended.

In view of the holding in Fenderson, supra, the Board has 
considered whether the veteran is entitled to a "staged" 
rating for his service-connected sinusitis with chronic 
rhinitis.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has his sinusitis with chronic rhinitis been more 
disabling than the 10 percent currently assigned.

In light of this evidence, the Board concludes that the 
preponderance of the evidence is against the assignment of an 
initial evaluation greater that 10 percent for sinusitis with 
chronic rhinitis.


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, and obviously 
considered them, but did not grant an increased evaluation on 
this basis.

It is clear that the disabilities at issue have not rendered 
the veteran's clinical picture unusual or exceptional in 
nature, have not markedly interfered with employment, and 
have not required frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding referral of the case to the Under 
Secretary or the Director of the VA Compensation service for 
consideration of extraschedular evaluations.


ORDER

Entitlement to an initial increased rating for traumatic 
arthritis of the left knee, greater than 10 percent is 
denied.

Entitlement to a separate initial 10 percent evaluation for 
instability of the left knee, for the period from April 6, 
1996 to August 12, 2003, is granted, subject to the 
regulations, governing the award of monetary benefits.

Entitlement to an initial increased rating for instability of 
the left knee, greater than 10 percent is denied.

Entitlement to an initial increased evaluation for 
postoperative residuals of tendon repair of the right ring 
finger greater than 10 percent is denied.

Entitlement to an initial increased (compensable) evaluation 
for residuals of a dislocation of the right little finger is 
denied.

Entitlement to an initial increased evaluation for 
hypertension, greater than 10 percent is denied.

Entitlement to an initial increased (compensable) evaluation 
for a scar from an excision of a cyst of the left wrist, 
prior to January 29, 2003, is denied.

Entitlement to an initial increased evaluation for a scar 
from an excision of a cyst of the left wrist, greater than 10 
percent from January 29, 2003 and thereafter, is denied. 

Entitlement to an initial increased (compensable) evaluation 
for a scar from an excision of a cyst of the right thigh, 
prior to January 29, 2003, is denied.

Entitlement to an initial increased evaluation for a scar 
from an excision of a cyst of the right thigh, greater than 
10 percent from January 29, 2003, and thereafter, is denied.

Entitlement to an initial increased rating for sinusitis with 
chronic rhinitis, greater than 10 percent is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Veteran Appeals (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

A preliminary review of the evidence shows that the issue of 
entitlement to an initial increased rating for 
pseudofolliculitis barbae and acneform rash of the back, on 
appeal remains unresolved, clinically.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

During the course of this appeal, the regulations for 
evaluation of skin disabilities were revised, effective 
August 30, 2002.  The veteran should be afforded a 
comprehensive VA dermatological examination in which the 
examining specialist in dermatology, correlates the clinical 
findings noted on examination to the old and new rating 
criteria for the skin.  The Board may only consider those 
factors that are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994)

The CAVC has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining adequate and contemporary VA 
examinations, by a specialist when needed.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The veteran should be afforded a VA 
dermatological examination by a 
specialist in dermatology or other 
appropriate specialist, including on a 
fee basis, if necessary, in order to 
determine the extent and degree of 
severity of his service-connected 
pseudofolliculitis barbae and acneform 
rash of the back.  The claims file, a 
separate copy of this remand, a copy of 
the old criteria for rating the skin 
prior to August 30, 2002, and a copy of 
the new rating criteria for rating the 
skin effective August 30, 2002, must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
medical specialist must be requested to 
annotate the examination report that the 
claims files were in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted. 

The medical examiner must correlate the 
clinical findings to the old and new 
rating criteria for evaluation of the 
skin in order to demonstrate the current 
extent and degree of severity of service-
connected pseudofolliculitis barbae and 
acneform rash of the back with 
identifiable manifestations.  The 
examiner should provide the rationale for 
any conclusions reached.

3.  Thereafter, the claims file should be 
reviewed to ensure that the above 
requested development has been completed.  
In particular, the requested examination 
report and required opinion should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the issue of entitlement 
to an initial increased rating for 
pseudofolliculitis barbae and acneform 
rash of the back should be formally 
readjudicated with consideration of 
38 C.F.R. § 3.321.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased evaluation.  38 C.F.R. § 3.655 (2003). 



	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



